Title: To James Madison from Peder Pedersen (Abstract), 17 June 1805
From: Pederson, Peder
To: Madison, James


17 June 1805, Philadelphia. “I have the honor to acknowledge the receipt of your letter of the 11th: Instt: enclosing Copies of the instructions which the President of the United States has caused to be issued to the Marshalls and Collectors respectively, as well as of the Act entitled ‘an Act for the more effectual peservation [sic] of peace in the ports and Harbors of the United States, and in the waters under their jurisdiction’—all which I shall have the honor in due time to transmit to my Court.”
